Citation Nr: 0432212	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  02-11 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a bilateral heel 
disability.   

4.  Entitlement to service connection for a hearing loss 
disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 RO decision, which denied service 
connection for depression, a left knee disability, a 
bilateral heel disability, and a hearing loss disability.  

In July 2004, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge, who has 
been designated to make the final disposition of this 
proceeding.  A transcript of that hearing has been associated 
with the claims file.  

The issues of entitlement to service connection for a left 
knee disability and a bilateral heel disability are REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The veteran currently has a psychiatric disorder, 
diagnosed as depression, that had its onset during his period 
of active service.  

3.  There is no competent evidence of an existing bilateral 
hearing loss disability as defined for VA purposes.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, diagnosed as depression, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

2.  A hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Psychiatric Disorder

Preliminarily, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5100, 5103, 5103A, 5107, and 5126, and codified as amended at 
5102, 5103, 5106 and 5107 (West 2002) redefined VA's duty to 
assist a claimant in the development of a claim.  VA 
regulations that implement the VCAA are codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The United States Court of Appeals for Veterans Claims has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim.  

A.  Factual Background

The veteran served on active duty from May 1971 to May 1992.  
Service medical records show that on a May 1992 medical 
examination for separation purposes, the veteran indicated in 
a report of medical history that he had had depression or 
excessive worry, as well as loss of memory.  An examiner 
further commented that in 1974 the veteran had severe 
depression, situational, with associated memory loss.  He was 
evaluated as normal, psychiatrically, on the May 1992 medical 
examination.  

Post-service, a military hospital record, dated in June 1994, 
indicates that the veteran was referred for civilian medical 
care.  His provisional diagnosis was depression.  Select 
records from Donna U., Ph.D., show that the veteran received 
individual psychotherapy from her during the period from 
October 1994 to December 1994.  His diagnosis was adjustment 
disorder with depressed mood and marital problem.  Dr. U. 
described the veteran as having depression related to marital 
problems.  

A private record dated in September 1998 from Doctors Care 
Forest Acres indicates that the veteran had depression, 
resulting from divorce.  

In a report dated in February 2002, Dr. U. indicated that the 
veteran had a history of treatment for depression dating back 
to 1974 while on active duty.  She indicated that she met 
with the veteran for 22 counseling sessions from May 1994 
through May 1995 and again for one session in January 2002.  
She stated that, until a more complete evaluation was 
performed, her initial diagnosis of the veteran was 
adjustment disorder with depression and marital problems.  
She described the veteran's symptoms over the course of 
treatment.  She noted that at their meeting in January 2002 
the veteran reported continuing treatment by his medical 
doctor for symptoms of depression, for which he currently 
took Paxil.  She stated that his depression appeared to be 
activated by, or expressed through, situational events and 
that the condition was chronic.  She referred to the 
veteran's first documented depressive episode in 1974 while 
on active duty, and his subsequent occurrences following 
service.  She opined that it appeared the veteran "has been 
able to manage his symptoms over the years without always 
coming to the attention of care givers by devotion from 
work," and that his symptoms appeared to exacerbate with his 
military retirement.  She diagnosed him with major depressive 
disorder, recurrent.  

VA outpatient records dated in 2002 and 2003 reflect a 
diagnosis of depression.  A record dated in May 2002 
indicates that the veteran had a depressive mood lasting 
intermittently since 1974, for which he was started on 
medication in 1992.  

The veteran underwent a VA examination in May 2003.  He 
complained that he was unable to sustain a relationship with 
anyone.  He noted that his wife of 30 years divorced him in 
1998.  He was also experiencing emotional lability and 
reporting periods of memory loss or "blank spots."  He 
denied any history of auditory or visual hallucinations and 
believed that someone was listening to him.  He denied any 
psychiatric history prior to service, and he indicated that 
he currently took Paxil irregularly.  He underwent a mental 
status examination.  The assessment was major depression with 
psychotic features.  The examiner commented that he wanted to 
review the veteran's claims folder and his pertinent history 
prior to ruling out other conditions.  In a July 2003 
addendum report, following review of the veteran's claims 
folder, the examiner noted that there was a long history of a 
depressed mood dating back to 1974.  The diagnosis remained 
the same.  

On a Physician Questionnaire prepared by the veteran's 
representative and dated in September 2003, a VA doctor 
indicated that the veteran suffered from symptoms associated 
with depression, which was at least as likely associated or 
related to the symptoms and circumstances noted in his 
military service records.  (The doctor also indicated that he 
had not reviewed the veteran's service medical record or 
records from other doctors who treat the veteran.)  

At a Board hearing in July 2004, the veteran testified that 
his depression and memory loss began in 1974 and persisted 
throughout his military career, with periods of exacerbation.  

B.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
such as psychoses, if they are manifest to a compensable 
degree within the year after active service; this presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has considered the veteran's contentions as well as 
his medical history.  The service medical evidence is scant 
in terms of complaints, clinical findings, and diagnosis of a 
psychiatric disorder.  Notably the service medical records 
indicate, at the time of his separation physical examination, 
that the veteran had severe depression in 1974 but that he 
was normal at the time of discharge.  There were no clinical 
records dated in 1974 or thereafter in service to show the 
exact nature of the depression.  

Post-service records show treatment for a psychiatric 
disorder beginning in June 1994, more than a year following 
the veteran's service discharge in May 1992.  In 1994 and 
1995 his diagnosis was initially depression and then 
adjustment disorder with depressed mood.  Such diagnosis was 
related at that time to marital problems.  A private record 
in September 1998 further notes depression, notably the 
result of divorce.  In a February 2002 report, Dr. U. 
reviewed the course of the veteran's past treatment with her, 
as well as his present condition.  She diagnosed him with 
major depressive disorder that was chronic and apparently 
related to an episode first documented during service in 
1974.  VA outpatient records in 2002 and 2003 show ongoing 
treatment for a depression.  The VA examiner in May 2003 
diagnosed major depression with psychotic features, and noted 
in an addendum in July 2003 that there was a long history of 
a depressed mood dating back to 1974.  In a brief 
questionnaire completed in September 2003, a VA doctor 
without the benefit of a review of the veteran's medical file 
opined that the veteran's current depression was likely 
related to symptoms and circumstances noted in service 
records.   

In short, private and VA doctors refer several times to an 
episode of depression in 1974, but there are no 
contemporaneous records to fully substantiate treatment for 
depression.  The next diagnosis of a psychiatric disorder 
appears in 1994, more than a year following the veteran's 
military discharge.  He has apparently received treatment, 
sometimes intermittently, from 1994 to the present.  In any 
case, VA and private examiners have reviewed pertinent 
records, including service medical records, and considered 
the veteran's current condition as having existed for a long 
time and dating back to 1974.  Dr. U. in particular described 
his depression as that which waxed and waned according to 
situational events beginning in service.  

Based on the medical evidence and contentions of the veteran, 
and resolving any doubt in the veteran's favor, the Board 
concludes that the evidence demonstrates that the veteran's 
current psychiatric disorder, diagnosed as depression, had 
its onset during his period of active service.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303.  

II.  Hearing Loss

A.  VA's Duties to Notify and Assist

As noted previously mentioned, the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

1.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran both 
prior to and following the initial RO decision in December 
2001, and, as explained herein below, complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

In the VCAA notice sent to the veteran in September 2001 and 
May 2003, the RO advised him of what was required to prevail 
on his claim of service connection for hearing loss, what 
specifically VA had done and would do to assist in that 
claim, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining VA examination 
and treatment records and any records from other facilities, 
but that the veteran had to provide both identifying 
information and a signed release for VA to obtain private 
records on his behalf.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claim in the rating 
decision in December 2001, statement of the case issued to 
him in April 2002, and the supplemental statement of the case 
issued to him in October 2003.  See 38 U.S.C.A. §§ 5102, 
5103.  In these documents the RO informed the veteran of the 
reasons for which his claim for service connection for 
hearing loss was denied and the evidence it had considered in 
denying the claim.  Further, in the statement of the case, 
the RO advised the veteran of the legal criteria governing 
entitlement to the benefits sought on appeal, to include 
reference to 38 C.F.R. § 3.159 and the United States Codes 
cites relevant to the VCAA.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  Any deficiency in the 
timing of the notice is nonprejudicial in that the RO 
considered the veteran's claim de novo and provided him full 
and adequate notice prior to certification of his appeal to 
the Board.

2.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that service 
connection is warranted for hearing loss.  He was afforded 
the opportunity to testify at a personal hearing before the 
undersigned in July 2004.  The RO has sought and obtained for 
association with the claims file service, VA, and private 
medical treatment records.  The Board recognizes that the 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i).  In this 
case, however, a current VA examination to determine whether 
the veteran has a hearing loss disability and whether any 
disability, if found, is etiologically related to service is 
not necessary to decide the claim.  There is no competent 
evidence of in-service hearing loss or a current hearing loss 
disability to trigger VA's duty under 38 C.F.R. § 3.159(c).  
Further, the veteran has not alleged, nor does the record 
currently reflect, that there exists any additionally 
available evidence for consideration in his appeal.  The 
Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

B.  Factual Background

The veteran served on active duty from May 1971 to May 1992.  
His service medical records are negative for complaints of 
hearing problems and also negative for any diagnosis of 
hearing loss.  A July 1990 audiogram report indicated that 
the veteran was routinely exposed to hazardous noise.  The 
evaluation revealed the following pure tone thresholds, in 
decibels, at 500, 1,000, 2,000, 3,000, 4,000, and 6,000 
Hertz:  0, 5, 0, 10, 5, and 15 in the right ear; and 0, 5, 0, 
15, 25, and 10 in the left ear.  The audiogram findings at 
the time of his May 1992 separation physical examination 
revealed the following pure tone thresholds, in decibels, at 
500, 1,000, 2,000, 3,000, 4,000, and 6,000 Hertz:  0, 10, 5, 
5, 5, and 20 in the right ear; and 5, 5, 5, 5, 10, and 25 in 
the left ear.  

VA outpatient treatment records listed hearing loss as one of 
the veteran's medical problems.  In May 2002, there was a 
diagnosis of poor hearing, and the veteran was referred for a 
hearing test.  At the time of an audiological evaluation in 
August 2002, the veteran complained of hearing loss in both 
ears.  The audiogram findings indicated the following pure 
tone thresholds, in decibels, at 500, 1,000, 2,000, 3,000, 
4,000, 6,000, and 8,000 Hertz:  5, 15, 10, 10, 20, 25, and 25 
in the right ear; and 5, 5, 5, 10, 10, 10, and 15 in the left 
ear.  Speech recognition scores were 100 percent in the right 
ear and 96 percent in the left ear.  The examiner interpreted 
the audiology results as indicating that hearing was within 
normal limits in both ears.  

At a Board hearing in July 2004, the veteran testified that 
he had hearing loss as a result of in-service acoustic trauma 
(i.e., firing of weapons).  He also stated that he had not 
been exposed to loud noises since his discharge from service 
in 1992.  

C.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The veteran claims that he has hearing loss as a result of 
in-service acoustic trauma.  One of the requirements for 
service connection is that the claimed disability currently 
exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  A 
diagnosis of a condition must be made by competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this case, the service medical records do not show that a 
hearing loss disability under the standards of 38 C.F.R. § 
3.385 was present during military service.  The veteran was 
discharged from service in May 1992.  The post-service 
records show that the veteran underwent an audiologic 
evaluation at the VA in August 2002.  The clinical findings 
on that evaluation do not show that a hearing disability 
under the standards of 38 C.F.R. § 3.385 was present in 
either ear.  After carefully considering the veteran's 
contentions and the medical record, the Board finds that the 
veteran is not currently shown to have a hearing loss 
disability for VA compensation purposes.  

Although the veteran himself asserts that he has hearing loss 
that is related to his active service period, as a layperson 
he is not competent to provide the requisite opinion as to 
the existence or etiology of a hearing loss disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

A current hearing loss disability under the standards of 
38 C.F.R. § 3.385 is an essential requirement for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  
In this case, there is no competent medical evidence of 
record showing the existence of a current hearing loss 
disability in either ear, as defined by 38 C.F.R. § 3.385.  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  Accordingly, absent evidence of a current hearing 
loss disability, there is no basis for a grant of service 
connection.




ORDER

Service connection for a psychiatric disorder, diagnosed as 
depression, is granted.  

Service connection for hearing loss is denied.  


REMAND

Remand is warranted with regard to the issues of entitlement 
to service connection for a left knee disability and a 
bilateral heel disability, to ensure that all pertinent 
medical evidence is associated with the claims file and to 
obtain contemporary medical opinions as to the nature and 
etiology of the claimed disabilities.  

First, the veteran claims that problems with his joints began 
during service as a result of routine prolonged road marches 
on hard surfaces and hilly terrain.  He contends that he did 
everything during service in boots without heel supports.  On 
his separation physical examination, he indicated that he had 
painful or swollen joints, in reference to his lower 
extremities.  Post-service private medical records show a 
diagnosis of osteoarthritis on a September 2001 report and 
diagnoses of heel spur and early degenerative joint disease 
on an X-ray report of the right foot in November 2001.  VA 
outpatient records reflect that the veteran has been seen for 
chronic joint pains, to include in the left leg.  These 
records show diagnoses of osteoarthritis and degenerative 
joint disease of the left knee, in May 2002 and September 
2002, respectively.  Further, the veteran submitted a 
physician questionnaire, dated in September 2003, upon which 
a VA doctor indicated that the veteran suffered from symptoms 
associated with "bilateral knee and heel/ankle 
disabilities." 

Given the foregoing service and post-service medical 
evidence, the veteran should be examined by VA to clarify the 
diagnosis and determine the etiology of all left knee and 
bilateral heel disability.  38 U.S.C.A.§ 5103A(d).  

Second, prior to the examination, the RO should attempt to 
obtain any additional pertinent treatment records indicated 
by the veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for complaints referable to 
the left knee and heels.  After receiving 
this information and any necessary 
releases, the RO should take all 
appropriate steps to obtain copies of 
identified records that have not already 
been obtained for association with the 
claims file, to include any records from 
the Dorn VA Medical Center in Columbia, 
South Carolina.  

2.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination in 
order to determine the current nature and 
likely etiology of all current left knee 
and bilateral heel disability.  All 
indicated testing in this regard should 
be accomplished.  The claims file should 
be made available to the examiner for 
review in conjunction with the 
examination.  Detailed findings should be 
reported in connection with the 
evaluation.  In particular, the examiner 
should elicit from the veteran 
information pertinent to his left knee 
and heels.  The examiner should furnish 
an opinion as to the medical probability 
(less likely than not or more likely than 
not) that any currently diagnosed left 
knee and bilateral heel disability had 
its onset during the veteran's period of 
service from May 1971 to May 1992.  The 
rationale for all opinions should be 
provided.

3.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for a 
left knee disability and a bilateral heel 
disability, based on a review of the 
entire evidentiary record.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



